UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2469



MONICA B. YOUNG,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CA-01-151-4-H)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica B. Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Monica B. Young appeals the district court’s order dismissing

her civil complaint under 28 U.S.C.A. § 1915(e)(2)(B)(iii) (West

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Young v. North Carolina,

No. CA-01-151-4-H (E.D.N.C. Nov. 5, 2001). We further deny Young’s

motion to disqualify the district court judge.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2